DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
1.	Applicant’s arguments filed on 08/01/2022 regarding claims 1-4 and 7-20 in the remarks are fully considered but moot in view of new ground(s) of rejection.

Response to Amendments
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1, 2, 7, 8, 9, 12, 13, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahangir (US PG Pub. No. 2018/0007612) in view of Liang (US PG Pub. No. 2010/0039930) and further in view of Ratcliffe (US Patent No. 10,659,427).
As per claim 1:
Jahangir teaches a computer-implemented method for a resilient session control (see paragraph [0014], discloses techniques and systems for restoring a communication session in the event of S-CSCF node being unavailable and/or AS unavailable) in response to timeout (see paragraphs [0041], [0042], discloses an IMS restoration technique is implemented if no response is received from the first S-CSCF node 104 within a predetermined period of time) comprising:
receiving a request from a user equipment (UE) for a session with a first session control (see Figure 1, step 110 and paragraph [0027], UE 100 sending SIP request (i.e. as a registration message) to the P-CSCF 102);
in response to the request, registering the session for the UE (see paragraph [0030], discloses a 200 OK message 112 is sent from AS-A 106 to UE 100 via S-CSCF-A 104 and P-CSCF 102 in response to receiving the SIP request 110. The 200 OK message 112 is to confirm successful registration of the UE 100);
sending a flag to a Home Subscriber Server (HSS) (paragraph [0031], discloses AS 106 sends multiple attribute-value pairs (AVPs) 114 to the HSS 108 for storage at the HSS 108 as part of the registration procedure for the UE 100).
Jahangir does not teach sending an invite from an interrogating call session control function (I-CSCF) to the second session control to activate the temporary session;
and registering the UE by the second session control with the temporary session.
Liang teaches sending an invite from an interrogating call session control function (I-CSCF) to the second session control to activate the temporary session (see Figure 16, steps 1-2, paragraph [0192], an invite/service request is sent from I-CSCF to the new S-CSCF because the original S-CSCF fails. See paragraph [0192], discloses the S-CSCF receives the service request and determines that disaster recovery needs to be performed according to the disaster recovery flag in the received service request. The S-CSCF sends message to the HSS, please see Figure 16, step 3);
and registering the UE by the second session control with the temporary session (see paragraph [0192], the HSS finds that the UE is in the registered state and thus returns an SAA to the S-CSCF. Said SAA contains information such as service profiles of all IMS Public User Identities (IMPUs) as well as backup data of all IMPIs in the implicit registration set of the IMPU, please see paragraph [0193]. After receiving the response, the S-CSCF performs recovery operations according to the backup data in the response).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the recovery operation(s) as disclosed in Liang into Jahangir as a way of preventing one IMPU or multi-IMPI service that is associated with a complex user data model in the IMS from being lost during disaster recovery (please see paragraph [0011] of Liang). Therefore, implementing said recovery operation(s) at least reduces service continuity experiences of the users (please see paragraph [0009] of Liang).
The combination of Jahangir and Liang does not clearly teach Jahangir does not teach 
creating a temporary session mirroring the registered session with a second session control before a loss of the session;
in response to the loss of the session with the first session control, activating from the first session control the flag with the HSS
and wherein the UE continues the temporary session with the second session control.
Ratcliffe teaches creating a temporary session mirroring the registered session with a second session control before a loss of the session (see Col 7, lines 5-10, step 201, stateDB113 sends data to stateDB 123 in order to replicate call state data. At step 202, other peer VNFs are redirected. For example, the vSBCs that would originally use vCSCF 115 (construed as said first session control) are now redirected to use vCSCF 125 (construed as said second session control). At step 203, shut down occurs for vCSCF 115 and associated stateDB 113. Thus, it is evident that the call is replicated (i.e. mirrored) to a second session control (i.e. vCSCF 125) before the original session control (i.e. vCSCF 115) is shut down (i.e. before a loss of the session) and thus addressing the limitation(s));
in response to the loss of the session with the first session control, activating from the first session control the flag with the HSS (see Col 7, lines 11-26, at step 204, an incoming call is re-directed to designated failover vCSCF (e.g., vCSCF 125). At step 205, vCSCF 125 obtains registration state and call state data. vCSCF 125 has now assumed the role of the registrar for the UE. As such it will also process calls that were formerly performed by vCSCF 115. So, it uses this information to process the call. At step 206, there is an exchange of information to update HSS 111 for the new S-CSCF server 125 for a UE. The HSS 111 that is updated with the new vCSCF 125 that is now the registrar for the UE and processing calls for that UE)
and wherein the UE continues the temporary session with the second session control (as explained earlier in Col 7, lines 5-15, incoming call is re-directed to designated failover vCSCF 125 which now assumes the role of the registrar for the UE. Thus, it is evident that the call continues on the second session control (i.e. vCSCF 125)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the replicating of calls (originally on the first session control) to a new session control prior to the shutdown of the original session control (as disclosed in Ratcliffe) into both Jahangir and Liang as a way of ensuring maintaining continuity of existing communication sessions (see Col 7, lines 55-60 of Ratcliffe). Therefore, replicating the call state information results in proper call handling (please see Col 1, lines 20-30 of Ratcliffe).
As per claim 2:
Jahangir in view of Liang and further in view of Ratcliffe teaches the computer-implemented method of claim 1.
The combination of Jahangir and Liang does not clearly teach wherein the loss of the session comprises a timeout of the first session control.
Ratcliffe teaches wherein the loss of the session comprises a timeout of the first session control (see Col 4, lines 53-67, Col 5, lines 1-10, discloses a threshold time is associated with the duplication of call state from state DB 113 to state DB 123. Note: Said state DB 113 is associated with vCSCF 115 about to be shutdown while state DB 123 is associated with vCSCF 125, please see Col 7, lines 5-10).
Same rationale as provided for claim 1.
As per claim 7:
Jahangir in view of Liang and further in view of Ratcliffe teaches the computer-implemented method of claim 1, wherein receiving the request comprises receiving the request from the UE at a proxy call session control function (P- CSCF), wherein the P-CSCF is configured to send the request to the I-CSCF (Jahangir, see paragraph [0028], the P-CSCF node 102 receives SIP request 110 from the UE 100. An I-CSCF node can be interposed between the P-CSCF node 102 and the first S-CSCF node 104 to process the SIP request 110 and forward the SIP request 110 to the first S-CSCF node 104).


As per claim 8:
Jahangir teaches a computer-implemented method for a resilient session control (see paragraph [0014], discloses techniques and systems for restoring a communication session in the event of S-CSCF node being unavailable and/or AS unavailable) comprising;
receiving a request from a user equipment (UE) for a session with a first session control (see Figure 1, step 110 and paragraph [0027], UE 100 sending SIP request (i.e. as a registration message) to the P-CSCF 102);
in response to the request, registering the session for the UE (see paragraph [0030], discloses a 200 OK message 112 is sent from AS-A 106 to UE 100 via S-CSCF-A 104 and P-CSCF 102 in response to receiving the SIP request 110. The 200 OK message 112 is to confirm successful registration of the UE 100);
setting a flag to a Home Subscriber Server (HSS) (paragraph [0031], discloses AS 106 sends multiple attribute-value pairs (AVPs) 114 to the HSS 108 for storage at the HSS 108 as part of the registration procedure for the UE 100).
Jahangir does not teach sending an invite from an interrogating call session control function (I-CSCF) to the second session control to activate the temporary session;
and registering the UE by the second session control with the temporary session.
Liang teaches sending an invite from an interrogating call session control function (I-CSCF) to the second session control to activate the temporary session (see Figure 16, steps 1-2, paragraph [0192], an invite/service request is sent from I-CSCF to the new S-CSCF because the original S-CSCF fails. See paragraph [0192], discloses the S-CSCF receives the service request and determines that disaster recovery needs to be performed according to the disaster recovery flag in the received service request. The S-CSCF sends message to the HSS, please see Figure 16, step 3);
and registering the UE by the second session control with the temporary session (see paragraph [0192], the HSS finds that the UE is in the registered state and thus returns an SAA to the S-CSCF. Said SAA contains information such as service profiles of all IMS Public User Identities (IMPUs) as well as backup data of all IMPIs in the implicit registration set of the IMPU, please see paragraph [0193]. After receiving the response, the S-CSCF performs recovery operations according to the backup data in the response).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the recovery operation(s) as disclosed in Liang into Jahangir as a way of preventing one IMPU or multi-IMPI service that is associated with a complex user data model in the IMS from being lost during disaster recovery (please see paragraph [0011] of Liang). Therefore, implementing said recovery operation(s) at least reduces service continuity experiences of the users (please see paragraph [0009] of Liang).
The combination of Jahangir and Liang does not clearly teach Jahangir does not teach 
creating a temporary session mirroring the registered session with a second session control before a loss of the session;
in response to the loss of the session with the first session control, activating from the first session control the flag with the HSS
and wherein the UE continues the temporary session with the second session control.
Ratcliffe teaches creating a temporary session mirroring the registered session with a second session control before a loss of the session (see Col 7, lines 5-10, step 201, stateDB113 sends data to stateDB 123 in order to replicate call state data. At step 202, other peer VNFs are redirected. For example, the vSBCs that would originally use vCSCF 115 (construed as said first session control) are now redirected to use vCSCF 125 (construed as said second session control). At step 203, shut down occurs for vCSCF 115 and associated stateDB 113. Thus, it is evident that the call is replicated (i.e. mirrored) to a second session control (i.e. vCSCF 125) before the original session control (i.e. vCSCF 115) is shut down (i.e. before a loss of the session) and thus addressing the limitation(s));
in response to the loss of the session with the first session control, activating from the first session control the flag with the HSS (see Col 7, lines 11-26, at step 204, an incoming call is re-directed to designated failover vCSCF (e.g., vCSCF 125). At step 205, vCSCF 125 obtains registration state and call state data. vCSCF 125 has now assumed the role of the registrar for the UE. As such it will also process calls that were formerly performed by vCSCF 115. So, it uses this information to process the call. At step 206, there is an exchange of information to update HSS 111 for the new S-CSCF server 125 for a UE. The HSS 111 that is updated with the new vCSCF 125 that is now the registrar for the UE and processing calls for that UE)
and wherein the UE continues the temporary session with the second session control (as explained earlier in Col 7, lines 5-15, incoming call is re-directed to designated failover vCSCF 125 which now assumes the role of the registrar for the UE. Thus, it is evident that the call continues on the second session control (i.e. vCSCF 125)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the replicating of calls (originally on the first session control) to a new session control prior to the shutdown of the original session control (as disclosed in Ratcliffe) into both Jahangir and Liang as a way of ensuring maintaining continuity of existing communication sessions (see Col 7, lines 55-60 of Ratcliffe). Therefore, replicating the call state information results in proper call handling (please see Col 1, lines 20-30 of Ratcliffe).
Claim 9 is rejected in the same scope as claim 2.
As per claim 12:
Jahangir in view of Liang and further in view of Ratcliffe teaches the computer-implemented method of claim 8, wherein the session comprises a registration session (Jahangir, see Figure 1, paragraphs [0026]-[0027], the session is a registration session since the UE 100 sends an SIP REGISTER message to register with an entity in the network).
As per claim 13:
Jahangir teaches a computer-implemented system for a resilient session control (see Figure 1) comprising:
a user equipment (UE) for using services of a communications network (see Figure 1, UE 100);
a database accessible by a processor for storing session information, the database comprises a Home Subscriber Server (HSS) (see Figure 7, IMS node 700 could be said HSS 108, please see paragraph [0096]. Figure 1 shows said HSS 108 comprise of master database 118, please see paragraph [0034]);
wherein the processor configured to execute computer-executable instructions for managing the services of the communications network (see paragraph [0100], discloses processor(s) 702 perform various acts and/or processes discloses herein);
receiving a request from the user equipment (UE) for a session with a first session control (see Figure 1, step 110 and paragraph [0027], UE 100 sending SIP request (i.e. as a registration message) to the P-CSCF 102);
in response to the request, registering the session for the UE (see paragraph [0030], discloses a 200 OK message 112 is sent from AS-A 106 to UE 100 via S-CSCF-A 104 and P-CSCF 102 in response to receiving the SIP request 110. The 200 OK message 112 is to confirm successful registration of the UE 100);
setting a flag to the database (paragraph [0031], discloses AS 106 sends multiple attribute-value pairs (AVPs) 114 to the HSS 108 for storage at the HSS 108 as part of the registration procedure for the UE 100).
Jahangir does not teach sending an invite to the second session control to activate the temporary session;
and registering the UE by the second session control with the temporary session.
Liang teaches sending an invite to the second session control to activate the temporary session (see Figure 16, steps 1-2, paragraph [0192], an invite/service request is sent from I-CSCF to the new S-CSCF because the original S-CSCF fails. See paragraph [0192], discloses the S-CSCF receives the service request and determines that disaster recovery needs to be performed according to the disaster recovery flag in the received service request. The S-CSCF sends message to the HSS, please see Figure 16, step 3);
and registering the UE by the second session control with the temporary session (see paragraph [0192], the HSS finds that the UE is in the registered state and thus returns an SAA to the S-CSCF. Said SAA contains information such as service profiles of all IMS Public User Identities (IMPUs) as well as backup data of all IMPIs in the implicit registration set of the IMPU, please see paragraph [0193]. After receiving the response, the S-CSCF performs recovery operations according to the backup data in the response).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the recovery operation(s) as disclosed in Liang into Jahangir as a way of preventing one IMPU or multi-IMPI service that is associated with a complex user data model in the IMS from being lost during disaster recovery (please see paragraph [0011] of Liang). Therefore, implementing said recovery operation(s) at least reduces service continuity experiences of the users (please see paragraph [0009] of Liang).
The combination of Jahangir and Liang does not clearly teach Jahangir does not teach 
creating a temporary session mirroring the registered session with a second session control before a loss of the session;
in response to the loss of the session with the first session control, activating from the first session control the flag with the HSS
and wherein the UE continues the temporary session with the second session control.
Ratcliffe teaches creating a temporary session mirroring the registered session with a second session control before a loss of the session (see Col 7, lines 5-10, step 201, stateDB113 sends data to stateDB 123 in order to replicate call state data. At step 202, other peer VNFs are redirected. For example, the vSBCs that would originally use vCSCF 115 (construed as said first session control) are now redirected to use vCSCF 125 (construed as said second session control). At step 203, shut down occurs for vCSCF 115 and associated stateDB 113. Thus, it is evident that the call is replicated (i.e. mirrored) to a second session control (i.e. vCSCF 125) before the original session control (i.e. vCSCF 115) is shut down (i.e. before a loss of the session) and thus addressing the limitation(s));
in response to the loss of the session with the first session control, activating from the first session control the flag with the HSS (see Col 7, lines 11-26, at step 204, an incoming call is re-directed to designated failover vCSCF (e.g., vCSCF 125). At step 205, vCSCF 125 obtains registration state and call state data. vCSCF 125 has now assumed the role of the registrar for the UE. As such it will also process calls that were formerly performed by vCSCF 115. So, it uses this information to process the call. At step 206, there is an exchange of information to update HSS 111 for the new S-CSCF server 125 for a UE. The HSS 111 that is updated with the new vCSCF 125 that is now the registrar for the UE and processing calls for that UE)
and wherein the UE continues the temporary session with the second session control (as explained earlier in Col 7, lines 5-15, incoming call is re-directed to designated failover vCSCF 125 which now assumes the role of the registrar for the UE. Thus, it is evident that the call continues on the second session control (i.e. vCSCF 125)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the replicating of calls (originally on the first session control) to a new session control prior to the shutdown of the original session control (as disclosed in Ratcliffe) into both Jahangir and Liang as a way of ensuring maintaining continuity of existing communication sessions (see Col 7, lines 55-60 of Ratcliffe). Therefore, replicating the call state information results in proper call handling (please see Col 1, lines 20-30 of Ratcliffe).
Claim 16 is rejected in the same scope as claim 2.


As per claim 19:
Jahangir in view of Liang and further in view of Ratcliffe teaches the computer-implemented system of claim 12, wherein the session comprises a registration session (Jahangir, see Figure 1, paragraphs [0026]-[0027], the session is a registration session since the UE 100 sends an SIP REGISTER message to register with an entity in the network).
As per claim 20:
Jahangir in view of Liang and further in view of Ratcliffe teaches the computer-implemented system of claim 12, wherein the processor is configured to receive the request from the UE via a proxy call session control function (P-CSCF), wherein the processor is further configured to send the request from the P- CSCF to the I-CSCF (Jahangir, see paragraph [0028], the P-CSCF node 102 receives SIP request 110 from the UE 100. An I-CSCF node can be interposed between the P-CSCF node 102 and the first S-CSCF node 104 to process the SIP request 110 and forward the SIP request 110 to the first S-CSCF node 104).

4.	Claims 3, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahangir in view of Liang and further in view of Ratcliffe and Foti (US PG Pub. No. 2021/0037586).
As per claim 3:
Jahangir in view of Liang and further in view of Ratcliffe teaches the computer-implemented method of claim 1 with the exception of:
wherein the first session control further deactivates a restoration data parameter after registering the session with the UE.
Foti teaches wherein the first session control further deactivates a restoration data parameter after registering the session with the UE (see Figure 9c, step 132, paragraph [0081], discloses releasing/tearing down the initial/old P-CSCF 20a. Note: Said release step s132 occurs after UE registers a session, i.e. steps s98-s120, please see figures 9a, 9b).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the transfer of ongoing session from first access network to second access network (as disclosed in Foti) into Jahangir, Liang and Ratcliffe as a way of preventing the UE from losing coverage over the first access network (see paragraph [0007] of Foti). Therefore, transferring session from first to second network ensures session continuity without interruption (please see paragraph [0005] of Foti).
As per claim 10:
Jahangir in view of Liang and further in view of Ratcliffe teaches the computer-implemented method of claim 8 with the exception of:
wherein the first session control is configured to deactivate a restoration data parameter before or after registering the session with the UE.
Foti teaches wherein the first session control is configured to deactivate a restoration data parameter before or after registering the session with the UE (see Figure 9c, step 132, paragraph [0081], discloses releasing/tearing down the initial/old P-CSCF 20a. Note: Said release step s132 occurs after UE registers a session, i.e. steps s98-s120, please see figures 9a, 9b).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the transfer of ongoing session from first access network to second access network (as disclosed in Foti) into Jahangir, Liang and Ratcliffe as a way of preventing the UE from losing coverage over the first access network (see paragraph [0007] of Foti). Therefore, transferring session from first to second network ensures session continuity without interruption (please see paragraph [0005] of Foti).
As per claim 14:
Jahangir in view of Liang and further in view of Ratcliffe teaches the computer-implemented system of claim 13 with the exception of:
wherein the processor is configured to deactivate a restoration data parameter for the first session control.
Foti teaches wherein the processor is configured to deactivate a restoration data parameter for the first session control (see Figure 9c, step 132, paragraph [0081], discloses releasing/tearing down the initial/old P-CSCF 20a. Note: Said release step s132 occurs after UE registers a session, i.e. steps s98-s120, please see figures 9a, 9b).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the transfer of ongoing session from first access network to second access network (as disclosed in Foti) into Jahangir, Liang and Ratcliffe as a way of preventing the UE from losing coverage over the first access network (see paragraph [0007] of Foti). Therefore, transferring session from first to second network ensures session continuity without interruption (please see paragraph [0005] of Foti).
5.	Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jahangir in view of Liang and further in view of Ratcliffe, Foti and Pryzbysz (US PG Pub. No. 2011/0128843).


As per claim 4:
Jahangir in view of Liang and further in view of Ratcliffe and Foti teaches the computer-implemented method of claim 3 with the exception of:
further comprising terminating the session by the first session control once the first session control recovers from the loss.
Pryzbysz teaches further comprising terminating the session by the first session control once the first session control recovers from the loss (see paragraph [0058], discloses the re-establishing IMS registration when the session terminates. Terminating the affected sessions, for example by deactivating all PDP contexts causes the user equipment to establish a new session).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the method of recovery from a failure of a P-CSCF within an IP multimedia (as disclosed in Pryzbysz) into Jahangir, Liang, Ratcliffe and Foti as a way of limiting the latency from the failure of the P-CSCF to re-registration (please see paragraph [0058] of Pryzbysz). Therefore, implementing such recovery method helps in improving the mobile user equipment battery performance (please see paragraph [0015] of Pryzbysz).
As per claim 11:
Jahangir in view of Liang and further in view of Ratcliffe and Foti teaches the computer-implemented method of claim 10 with the exception of:
further comprising terminating the session by the first session control once the first session control recovers from the loss.
Pryzbysz teaches further comprising terminating the session by the first session control once the first session control recovers from the loss (see paragraph [0058], discloses the re-establishing IMS registration when the session terminates. Terminating the affected sessions, for example by deactivating all PDP contexts causes the user equipment to establish a new session).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the method of recovery from a failure of a P-CSCF within an IP multimedia (as disclosed in Pryzbysz) into Jahangir, Liang, Ratcliffe and Foti as a way of limiting the latency from the failure of the P-CSCF to re-registration (please see paragraph [0058] of Pryzbysz). Therefore, implementing such recovery method helps in improving the mobile user equipment battery performance (please see paragraph [0015] of Pryzbysz).
Claim 17 is rejected in the same scope as claim 4.

6.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jahangir in view of Liang and further in view of Ratcliffe and Foti (US PG Pub. No. 2021/0266349), hereinafter referred to as Foti’349.
As per claim 15:
Jahangir in view of Liang and further in view of Ratcliffe teaches the computer-implemented system of claim 13 with the exception of:
wherein the processor is configured to deactivate a restoration data parameter for the second session control.
Foti’349 teaches wherein the processor is configured to deactivate a restoration data parameter for the second session control (see paragraph [0087], in response to receiving the P-CSCF restoration message, identify at least one SMF server 20 associated with the failed P-CSCF server. The processing circuitry 54 and/or Session Terminator 60 is configured to communicate to at least one SMF server, a restoration message for tearing down at least one session for at least one UE associated with the failed P-CSCF server).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of restoration message (as disclosed in Foti’349 into Jahangir, Liang and Ratcliffe as a way of tearing down a session associated with the failed P-CSCF (please see paragraph [0087] of Foti). 

7.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jahangir in view of Liang and further in view of Ratcliffe and Austrell (US PG Pub. No. 2014/0192773).
As per claim 18: 
Jahangir in view of Liang and further in view of Ratcliffe teaches the computer-implemented system of claim 12 with the exception of:
wherein the processor is configured to configure a default setting of restoring data to be off.
Austrell teaches wherein the processor is configured to configure a default setting of restoring data to be off (see paragraphs [0030], [0031], discloses an indication of whether Restoration Procedures is turned on or off is included in the explicit request).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of said explicitly request message comprising an indication of the restoration procedure (as disclosed in Austrell) into Jahangir, Liang and Ratcliffe as a way of helping with the transfer of user’s registration state on behalf of the user (please see paragraph [0030] of Austrell). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474